On April 25, 2002, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison for Burglary, *72a felony; Count II: Fifty (50) years in the Montana State Prison for Aggravated Kidnaping, a felony; Count III: Sixty (60) years in the Montana State Prison for Sexual Assault, a felony; Count IV: Ten (10) years in the Montana State Prison for Criminal Endangerment, a felony; Count V: Forty (40) years in the Montana State Prison for Aggravated Burglary, a felony. The defendant shall serve ten (10) years at the Montana State Prison for the use of a weapon and the sentence shall be served consecutively; Count VI: Twenty (20) years in the Montana State Prison for Assault with a Weapon, a felony; Count VII: Ten (10) years in the Montana State Prison for Attempted Burglary, a felony. The sentences on all counts shall be served concurrently with the exception of the sentence for use of a weapon, which shall be served consecutively with the other sentences. The Court's total sentence is therefore seventy (70) years in the Montana State Prison.
On November 14, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by William Bartlett. The state was represented by Marty Lambert.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 14th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.